Title: From Benjamin Franklin to Richard Jackson, 2 December 1762
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. Dec. 2. 1762
I arrived here well on the 1st. ultimo and had the Pleasure to find all false that Dr. Smith had reported about the Diminution of my Friends. My House has been fill’d with a Succession of them from Morning to Night almost ever since I landed to congratulate me on my Return; and I never experienc’d greater Cordiality among them. The new Assembly had met and adjourn’d before my Arrival; but expecting me, had omitted nominating a new Agent till they could have my Opinion and Advice as the Speaker tells me. I was also unanimously chosen at the October Elections a Member for the City as heretofore; and am to take my Place in the House in the January Sitting, after which you may soon expect to hear from me on the Affair I mention’d to you. I purpose writing to you more fully per Capt. Friend, who is to sail in a few Days. This goes per N York Packet, and I have only time to add, that I am, with the greatest Esteem and Affection, Dear Sir, Your most obedient and most humble Servant
B Franklin
My best Respects to your good Father and Sisters, and to Mr. Bridges.
 Addressed: To / Richard Jackson Esqr / Counsellor at Law / King’s Bench Walks / Temple / London
Endorsed: Philad. Decr. 2d. 1762 B. Franklin Esqr
